Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated 
by “Cook US 20180195929”.
	As to claim 1, Cook teaches “A method, comprising: performing a stalk puncture test to determine force and displacement data ([0006]; [0037] teaches “an apparatus applies and measures the force and displacement response of a stem or plant (i.e. either a force is applied and displacement is measured or a displacement is applied and force is measured)”; [0095]; [0108] teaches “This setup ensured a constant insertion angle and insertion velocity of the impinging needle. During each test the stalk was placed on a flat horizontal surface and oriented such that the minor axis of the stalk cross-section was facing up. The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues. A force gauge attached to the needle measured the force of contact between the stalk and the needle. The needle was 1.5 mm in diameter and tapered to a sharp point over a distance of 5 mm”); and calculating rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score for a plant stalk using the force and displacement data ([0035] teaches “flexural rigidity can determined from the elastic modulus of the structure at small deflections, allowing the deflection path to be approximated as a circle centered at a point just above where the stalk emerges from the ground”; [0037] teaches “an apparatus applies and measures the force and displacement response of a stem or plant (i.e. either a force is applied and displacement is measured or a displacement is applied and force is measured). In one embodiment, the measured force and displacement are at the same time, i.e. the measured force is associated with the applied displacement and vice-versa”; [0090] teaches “the ratio of rind thickness to stalk diameter is considered”; [0132] teaches “Maize used in the present study included four precommercial varieties of dent corn grown at Monsanto testing facilities in Iowa and had an average wall thickness to radius ratio of 0.078”).”
	
As to claim 2, Cook teaches “using the rind thickness, stalk radius or diameter, 
section modulus and/or integrative puncture score to select plants for selective breeding to produce lodging resistant crop hybrids ([0035]; [0090]; [0123] teaches “a recent engineering analysis of com stalk structure and strength demonstrated that changes in stalk geometry are on average 18 times more influential on stalk mechanical stresses than are changes in material properties. Therefore, selective breeding tools which account for both geometric and material contributions to stalk bending strength will likely outperform tools which focus solely on material properties or stalk chemistry. FR accounts for both geometric and material contributions to stalk strength, whereas RPR primarily measures the material properties of the rind”; [0124] teaches “in the past two years engineering collaborations have revealed remarkably consistent yet previously unrecognized failure patterns in naturally lodged corn stalk, have illuminated the dominating effects of geometry on stalk strength, have discovered several structural weakness in com stalk architecture have improved testing methodologies for measuring stalk strength and have identified a potentially transformative breeding tool for developing lodging resistant crop varieties (i.e. flexural rigidity)”; [0132]; i.e., rind thickness, stalk radius or diameter, section modulus are related to plant structures geometry and material contributions, and the selective breeding tools which account for both geometric and material contributions to stalk bending strength produces lodging resistant crop hybrids).”

As to claim 3, Cook teaches “performing a stalk puncture test comprises: 
orienting the  stalk such that the minor axis or major axis of the stalk cross- section is positioned for puncturing the stalk using a puncture probe; puncturing the stalk at a middle section of an above ground internode at a constant rate with the probe; and measuring a force of contact between the stalk and the probe ([0006]; [0095]; [0108] teaches “This setup ensured a constant insertion angle and insertion velocity of the impinging needle. During each test the stalk was placed on a flat horizontal surface and oriented such that the minor axis of the stalk cross-section was facing up. The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues. A force gauge attached to the needle measured the force of contact between the stalk and the needle”).”
	
As to claim 4, Cook teaches “the constant rate is 30 mm s-1, and the probe is 
displaced until it completely punctures the entire stalk ([0108] teaches “The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues”).”

As to claim 5, Cook teaches “the puncture probe is a chamfered probe, a pointed 
probe or a flat probe ([0045]; [0108] teaches “The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues”).”

As to claim 6, Cook teaches “the stalk puncture test is performed using a hand-
held puncture device ([0006]; 0059] teaches “the apparatus 101 may be a wearable device, such as a glove (not shown) with pressure sensors and accelerometers”; Claim 15 teaches “ The method of claim 13, wherein the testing apparatus is a handheld device”; [0095]; [0108]).”
	
As to claim 7, Cook teaches “determining an integrative puncture score (Figures 
4A, 8, 9; [0098] teaches “The bending strength, flexural rigidity (FP), and rind puncture resistance (RPR) of two replicates of five commercial varieties of dent corn sown at five planting densities, in two locations, were measured and compared”; [0108] teaches “The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues. A force gauge attached to the needle measured the force of contact between the stalk and the needle. The needle was 1.5 mm in diameter and tapered to a sharp point over a distance of 5 mm. As in previous studies, RPR was defined as the maximum load achieved during each test”; i.e., the testing device can puncture the stem of the plant, and measure the force of contact between the stalk and the needle. The device can also measure the bending strength, the flexural rigidity, and the rind puncture resistance. Therefore, the device should be able to determine an integrative puncture score).”

As to claim 9, Cook teaches “the plant is a grass or cereal selected from corn, 
sorghum, sunflower, wheat or rice ([0123] teaches “The bending strength of any structure (including corn stalk) is determined by two governing factors, namely the structures material properties and the structures geometry”; [0130] teaches “The purpose of this study was to investigate how different loading configurations employed during three-point bending experiments affect test results of septate grass stems and to develop a testing protocol that provides reliable measures of stalk bending strength”).”

As to claim 10, Cook teaches “using a hand-held puncture device having a 
chamfered probe, a pointed probe or a flat probe to perform the stalk puncture test on a cereal or grass having a sufficiently sized stalk to determine force and displacement data ([0037]; [0059]; Claim 15 teaches “ The method of claim 13, wherein the testing apparatus is a handheld device”; [0108]; [0130]); calculating rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score for a plant stalk using the force and displacement data ([0035] teaches “flexural rigidity can determined from the elastic modulus of the structure at small deflections, allowing the deflection path to be approximated as a circle centered at a point just above where the stalk emerges from the ground”; [0037]; [0090] teaches “the ratio of rind thickness to stalk diameter is considered”; [0132] teaches “Maize used in the present study included four precommercial varieties of dent corn grown at Monsanto testing facilities in Iowa and had an average wall thickness to radius ratio of 0.078”; [0128]); and using the rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score to select plants for selective breeding to produce crop hybrids having increased lodging resistance ([0090]; [0123]; [0124] teaches “in the past two years engineering collaborations have revealed remarkably consistent yet previously unrecognized failure patterns in naturally lodged corn stalk, have illuminated the dominating effects of geometry on stalk strength, have discovered several structural weakness in com stalk architecture have improved testing methodologies for measuring stalk strength and have identified a potentially transformative breeding tool for developing lodging resistant crop varieties (i.e. flexural rigidity)”).”

	As to claim 13, Cook teaches “A hand-held plant stalk puncture device ([0059]; Claim 15), comprising: a gripping mechanism to receive and hold a plant stalk sample ([0045] teaches “The body portion 112 may further include a notch, groove, or the like 116 to accept all or a portion of the plant stem”; [0128]; i.e., the notch, the groove can accept and hold a plant stalk sample. Moreover, in order to be able to completely puncture the rind and the pith tissues of the stalk at the rate of 30 mm/sec, the stalk will need to be held securely by a gripping mechanism. Therefore, Cook implicitly discloses a hand-held plant stalk puncture device with a gripping mechanism); a puncture probe attached to a movable member that moves to engage and apply force to the stalk sample while performing a puncture test ([0006]; [0041]; [0095]; [0128]; i.e., the steel needle will be attached to a movable member that moves to apply force on the needle so that the needle will be able to puncture the stalk at a rate of 30 mm/sec); a force gauge coupled to the puncture probe to accurately measure force applied to the stalk sample during a puncture test ([0095]; [0108] teaches “The needle was displaced until it had completely punctured the rind and entered the pith tissues. A force gauge attached to the needle measured the force of contact between the stalk and the needle”); a display screen/user interface to display information obtained during a puncture test ([0047]); user interface controls that include start and stop inputs to start and stop puncture tests ([0042]; [0047] teaches “Several additional features could be added to increase the ease of use of the testing apparatus 101. Additional features could include a readout display, buttons for starting and stopping tests”); a power supply ([0049] teaches “the force could be applied by electromechanical device, in which case the measurement of force could be measured from the electromechanical device, such as torque on a drive shaft or applied voltage”; i.e., operating an electromechanical device requires a power supply); and at least one microcontroller to control device functions ([0048]).”
	
As to claim 14, Cook teaches “the user interface can be used to input test data 
parameters including field location, plant variety tested, time, date, temperature, humidity, and combinations thereof ([0004]; [0038] teaches “It has been discovered that a rotating arm with a pivot at ground level is a feasible way of controlling the direction of the user applied force”; [0047] teaches “Several additional features could be added to increase the ease of use of the testing apparatus 101. Additional features could include a readout display, buttons for starting and stopping tests, GPS (global positioning system) data system to record the precise geographic location of each measurement. Spikes 114 could be added to the base 110 to aid in stabilizing the base 110 from motion during operation”; [0130]; i.e., the user can enter, adjust and control the testing parameters and can apply force to the stem. The device can record the field location, and can conduct variety of bending tests. Therefore, the device would be able to receive input test data parameters).”

As to claim 15, Cook teaches “the probe is removable for selecting a probe for a 
particular application ([0046] teaches “The contact element 130 may slidably or removably engage the support 120 to allow for adjustment of the distance between the support 120 and the base 110 to accommodate different stem sizes or placement of the contact element 130 specifically with reference to a particular stem”; Claim 2 teaches “The testing apparatus of claim 1, wherein the base has a substantially flat lower surface and a plurality of spikes extending downward therefrom”; i.e., the device’s probe is removable or slidable for support and accommodate different stem sizes or placement of contact element at a particular position on the stem. The probe also utilizes a plurality of spikes to puncture the stem, and conduct variety of bending tests. Therefore, the probe will be removable for a particular application).”

As to claim 16, Cook teaches “the probe is a chamfered probe, a pointed probe or 
a flat probe ([0108] teaches “The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues”; Claim 2).”

As to claim 17, Cook teaches “on-board memory storage for storing data 
obtained during trials, wherein the data obtained during tests can be downloaded using a USB drive, Wi-Fi or blue tooth ([0037]; [0047] teaches “Several additional features could be added to increase the ease of use of the testing apparatus 101. Additional features could include a readout display, buttons for starting and stopping tests, GPS (global positioning system) data system to record the precise geographic location of each measurement. Spikes 114 could be added to the base 110 to aid in stabilizing the base 110 from motion during operation”; [0048]; Claim 7; Claim 15; i.e., the testing device is a handheld device and can access GPS data system to record the precise geographic location of each measurements, and therefore, the data obtained during test should be able to download remotely with different features such as Wi-Fi or blue tooth, or download locally using a USB drive).”
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Cook US 20180195929” in view of “Li CN 107515130”. 
As to claim 18, Cook teaches the claimed limitations as discussed in Claim 13.
	Cook teaches “a gripping mechanism to receive and hold a plant stalk sample wherein the plant is selected from corn, sorghum, sunflower, wheat or rice ([0045]; [0098]; [0123]; [0128]; [0132])”; a removable chamfered, pointed or flat puncture probe to move the probe to engage and apply force to the stalk sample while performing a puncture test ([0046] teaches “The contact element 130 may slidably or removably engage the support 120 to allow for adjustment of the distance between the support 120 and the base 110 to accommodate different stem sizes or placement of the contact element 130 specifically with reference to a particular stem”; [0108] teaches “During each test the stalk was placed on a flat horizontal surface and oriented such that the minor axis of the stalk cross-section was facing up. The middle section of third above ground internode of each stalk was then punctured by a steel needle at a constant rate of 30 mm/sec. The needle was displaced until it had completely punctured the rind and entered the pith tissues. A force gauge attached to the needle measured the force of contact between the stalk and the needle”; Claim 2; i.e., the device’s probe is removable or slidable for support and accommodate different stem sizes or placement of contact element at a particular position on the stem. The probe also utilizes a plurality of spikes to apply force and puncture the stem, and conduct variety of bending tests); “a force gauge coupled to the puncture probe to accurately measure force applied to the stalk sample during a puncture test ([0108]); a user interface to display input test data parameters and display a graph of force versus displacement (Figures 4A, 8, 9; [0042]; [0048]); user interface controls that include start and stop inputs to start and stop puncture tests ([0047]); a power supply (0049]); at least one microcontroller to control device functions ([0048]); on-board memory storage for storing data obtained during stalk puncture tests ([0037]; [0048]); and a housing for device components sized for use by a single user in a field operation ([0059]; Claim 15).”
	Cook does not explicitly teach “a threaded rod coupled to a stepper motor”.
	Li teaches “a threaded rod coupled to a stepper motor (Page 7, [06] to Page 8, [01] teaches “As shown in Figure 1, cutting system comprising a 1st support plate 19, the 1st step-by-step motor 11, a 1st coupler 12, a dynamic torque instrument 13, the 1st bearing and the bearing seat 14, the cutting shaft 15, cutting tool 16, cutting tool clamping plate 17, tighten the nut 18, the 1st step-by-step motor 11 through the 1st coupling 12 is connected with the dynamic torque instrument 13 one end of, said dynamic torque instrument 13 through the other end of the 1st bearing connected with the cutting shaft, the 1st bearing 120 by the 1st bearing seat 14 supporting and fixing, the cutting tool clamping plate 17 is fixed to the cutting shaft  15 on, the cutting tool 16 by the cutting tool the grip plate 17, the fastening nut 18 is secured to the cutting shaft 15 one end of, clings to the cutting tool clamping plate 17 in order to prevent the cutting tool 16 loose, the 1st support plate 19 will be step-by-step motor 11, 1st coupling 12, dynamic torque instrument 13, cutting shaft 15, 1st bearing 19 and 1st bearing seat 14 is fixed in the coaxial height”; Page 9, [04] teaches “The change of
the data by recording the Image of the cutting process can be described in the change of the moment, can be further converted into cutting force changes, multiplied by speed and cutting time can also calculate the cutting power consumption”; i.e., Li’s system a cutting tool that is coupled to a stepping motor through a cutting shaft, and the motor apply force to the cutting tool).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Cook and in view of Li. This combination would improve the controlling of the puncturing probe and the accuracy of the testing. It would have been obvious to one of ordinary still in the art to combine Cook’s feature of applying force and puncturing to the stem with Li’s feature of the cutting tool coupled to a stepping motor so that  a puncture probe will be attached to a stepper motor to move the probe to engage and apply force to the stalk sample while performing a puncture test.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
The most pertinent prior arts are “Cook US 20180195929”, “Wang CN 106353207” and “Li CN 107515130”.
As to claim 8, the combination of Cook, Wang and Li teaches all the claim limitations except “the integrative puncture score was calculated using Equation 1 
    PNG
    media_image1.png
    63
    371
    media_image1.png
    Greyscale
	
where X is the position of the tip of the puncture probe; f(x) is the force exerted on the puncture probe at position X; and R is the radius of the stalk measured as a distance from a midpoint to a zero plane”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining information concerning plants, and using that information to assess properties of plants, such as stalk morphology and strength in corn, sorghum, sunflower, wheat and rice. The top of the stalk and leaves are removed to prevent interference from neighboring plants during bending strength tests. The method also assess plant lodging to select plants for selective breeding to produce lodging resistant crop hybrids or varieties, and the method involves using a puncture device with a chamfered probe, a pointed probe or a flat probe to perform a stalk puncture test on corn, sorghum, sunflower, wheat or rice plants to determine force and displacement data. Rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score are calculated for a plant stalk using the force and displacement data, and the calculated results are then used to select plants for selective breeding to produce crop hybrids having increased lodging resistance. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Cook, Wang and Li to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0003], [0013] in the published specification.

As to claim 11, the combination of Cook, Wang and Li teaches all the claim 
limitations except “deter mining an integrative puncture score using Equation 1 
    PNG
    media_image1.png
    63
    371
    media_image1.png
    Greyscale

where X is the position of the tip of the puncture probe; f(x) is the force exerted on the puncture probe at position X; and R is the radius of the stalk measured as a distance from a midpoint to a zero plane”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining information concerning plants, and using that information to assess properties of plants, such as stalk morphology and strength in corn, sorghum, sunflower, wheat and rice. The top of the stalk and leaves are removed to prevent interference from neighboring plants during bending strength tests. The method also assess plant lodging to select plants for selective breeding to produce lodging resistant crop hybrids or varieties, and the method involves using a puncture device with a chamfered probe, a pointed probe or a flat probe to perform a stalk puncture test on corn, sorghum, sunflower, wheat or rice plants to determine force and displacement data. Rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score are calculated for a plant stalk using the force and displacement data, and the calculated results are then used to select plants for selective breeding to produce crop hybrids having increased lodging resistance. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Cook, Wang and Li to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0003], [0013] in the published specification.

As to claim 12, the combination of Cook, Wang and Li teaches all the claim 
limitations except “calculating an integrative puncture score for the corn, sorghum, sunflower, wheat or rice using Equation 1

    PNG
    media_image1.png
    63
    371
    media_image1.png
    Greyscale

where X is the position of the tip of the puncture probe; f(x) is the force exerted on the puncture probe at position X; and R is the radius of the stalk measured as a distance from a midpoint to a zero plane”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining information concerning plants, and using that information to assess properties of plants, such as stalk morphology and strength in corn, sorghum, sunflower, wheat and rice. The top of the stalk and leaves are removed to prevent interference from neighboring plants during bending strength tests. The method also assess plant lodging to select plants for selective breeding to produce lodging resistant crop hybrids or varieties, and the method involves using a puncture device with a chamfered probe, a pointed probe or a flat probe to perform a stalk puncture test on corn, sorghum, sunflower, wheat or rice plants to determine force and displacement data. Rind thickness, stalk radius, stalk diameter, section modulus and/or integrative puncture score are calculated for a plant stalk using the force and displacement data, and the calculated results are then used to select plants for selective breeding to produce crop hybrids having increased lodging resistance. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Cook, Wang and Li to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0003], [0013] in the published specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863